                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ALABAMA
                                  BIRMINGHAM DIVISION

IN RE:                                       )       Case No. 20-01740-DSC7
                                             )
CLINT AUSTIN LOVETTE,                        )       Chapter 7
                                             )
                                             )
                      Debtor.                )       Judge D. Sims Crawford

                           AGREED ORDER FOR RELIEF FROM STAY

        IN CONSIDERATION OF Creditor M&T Bank’s (“M&T”) Motion for Relief From Stay, or

Alternatively, for Adequate Protection (Document No. 108), filed on January 19, 2021, the Trustee and

Debtor’s Attorney have agreed to this Motion, and the Parties agree as follows:

        1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2. M&T filed its Motion for Relief From Stay, or Alternatively, for Adequate Protection

(Document No. 108), on January 19, 2021 (The “Motion”).

        3. M&T’s Motion includes a request that the stay provided for under Rule 4001(a)(3) of the

Federal Rules of Bankruptcy Procedure be waived.

        4.     Debtor is the record owner of a 2017 Prime Time Fury, with a Vehicle Identification

Number (“VIN”) 5ZT2FHUB0HG200234 (the “Vehicle”), by virtue of a Title Lien Statement issued on

or about September 15, 2016.

        5.     M&T has a first priority lien on the Vehicle by virtue of a Retail Installment Contract and

Security Agreement (“Agreement”) executed between the Debtor and M&T on or about September 2,

2016.

        6.     The Vehicle is currently in M&T’s possession. Debtor’s stated intention was to surrender

the vehicle. (Doc. 6, Pg. 42).




 Case 20-01740-DSC7          Doc 125    Filed 02/08/21 Entered 02/08/21 15:25:13            Desc Main
                                       Document     Page 1 of 3
       7.      As of December 28, 2020, Debtor’s account with M&T remains past due, with a total

payoff amount including accrued interest charges of $35,450.65.

       8.      The Debtor’s last monthly payment of $379.86 was made on February 27, 2020.

       9.      His next payment was not due until June 2, 2020, and he has not made any payments

since that due date, making him eight payments in arrears. The total arrearage due as of December 28,

2020 is $2,613.14.

       10.     The Debtor has no equity in the Vehicle and it does not serve any purpose in Bankruptcy.

       11.     M&T’s interests are not adequately protected, and if M&T is not permitted to proceed

with resale of the Vehicle, M&T will suffer irreparable injury, loss, and damage, including because the

Vehicle continues to depreciate until resold.

       12.     Accordingly, M&T is entitled to relief from the automatic stay under 11 U.S.C. § 362.

       THEREFORE, the automatic stay imposed by 11 U.S.C. § 362(a) is terminated and annulled as

to the Vehicle and any proceeds thereof, including without limitation, any insurance payable by reason

of loss or damage to the Vehicle, effective immediately upon the entry of the order pursuant to waiver of

the stay provided for under Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure.

IT IS SO ORDERED.

       Dated: February 8, 2021                              /s/ D. Sims Crawford
                                                            D. SIMS CRAWFORD
                                                            United States Bankruptcy Judge


Prepared & Submitted By:

_/s/Rachel B. Ommerman________________
Rachel B. Ommerman, Pro Hac Vice
15280 Metcalf Avenue
Overland Park, Kansas 66223
 (913)649-1555
 (913)652-9474 Fax
rommerman@bermanrabin.com




 Case 20-01740-DSC7          Doc 125    Filed 02/08/21 Entered 02/08/21 15:25:13            Desc Main
                                       Document     Page 2 of 3
Attorney for M&T Bank


Consented to by:

 /s/ C. Taylor Crocket (with permission)
C Taylor Crocket # ASB 0477 E61C AL
2067 Columbiana Road
Birmingham, AL 35216
P: (205) 978-3550
F: (205) 978-3556
taylor@taylorcrockett.com
ATTORNEY FOR DEBTOR


 /s/ Thomas E. Reynolds (with permission)
Thomas E. Reynolds, Trustee
Reynolds Legal Solutions, LLC
300 Richard Arrington Jr. Blvd N
Suite 503
Birmingham, AL 35203
ter@reynoldslegalsolutions.com
Trustee




 Case 20-01740-DSC7         Doc 125    Filed 02/08/21 Entered 02/08/21 15:25:13   Desc Main
                                      Document     Page 3 of 3
